Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	Claims 1-20 are pending in this application, which is a CIP of Serial Number 16/912077, now US Patent 11,408,073.
	The amendment dated 07/11/2022 has been entered and carefully considered.  The examiner appreciates the amendments to the claims.  In view of said amendment, the 112 rejection has been withdrawn.
With respect to the objection to the specification and the non-provisional obviousness double patenting rejection listed below, it is noted that they are a result of the parent application maturing into a US Patent.
	Claims 16-20 have been withdrawn from consideration as being directed to a nonelected invention.
	
Specification
The disclosure is objected to because of the following informalities listed below.
Appropriate correction is required.
	In paragraph 0001, the lineage should be updated to reflect maturation into a US Patent.
It is noted that the parent application was allowed in June 2022.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 11,408,073 in view of Kang et al. (KR 10-2017-0115172)
Harutyunyan teaches a method of making an atomic layer nanoribbon, the method comprising: forming a double atomic layer ribbon comprising a first monolayer and a second monolayer on a surface of the first monolayer, wherein the first monolayer and the second monolayer each comprises a transition metal dichalcogenide material; oxidizing at least a portion of the first monolayer to provide an oxidized portion; and removing the oxidized portion to provide an atomic layer nanoribbon comprising the transition metal dichalcogenide material (claim 1), which is similar to pending claim 1.  However, the reference fails to teach a moisturized gas flow.
Kang teaches of using water vapor in a carrier gas to form a transition metal chalcogenide using a liquid mixture precursor (0003, 0047-0059).  It would have been obvious to utilize water vapor in a carrier gas in the process of Harutyunyan with the expectation of success because Kang teaches of a carrier gas with water.

Response to Arguments
Applicant's arguments filed 07/11/2022 have been fully considered but they are not persuasive.
Applicant first argues that Harutyunyan fails to teach two or more precursor powders and a moisturized gas flow (pp.5-6).
The examiner disagrees.  Harutyunyan teaches two or more precursor powders (claim 2) and Kang teaches of using water vapor in a carrier gas (0047-0059).
	Applicant’s arguments have been considered but are not deemed persuasive.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRET CHEN whose telephone number is (571)272-1417. The examiner can normally be reached M-F 7-7 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on 5712721423. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRET P CHEN/Primary Examiner, Art Unit 1715                                                                                                                                                                                                        07/28/2022